Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 02/10/2022.  Claims 1-13 of which claims 1 and 11 are independent, were pending in this application and have been considered below.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 02/10/2022, with respect to the objection of claims 1-13 because of informalities have been fully considered and are persuasive.  The objection of claims has been withdrawn because of amendments.

Allowable Subject Matter
4.         Claims 1-13 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art of record, specifically
 Yue et al (US 20170338873)(see IDS)  teaches [0003] a method for adaptive user equipment (UE) grouping and beamforming includes the assignment each of a plurality of user equipment (UE) devices into a respective UE group of a plurality of UE groups. Each UE group has at least one UE device. A UE device is reassigned from the respective UE group to which it was previously assigned to an updated UE group. An updated respective beamforming vector is generated for the updated UE group until the updated respective beamforming vector for each UE group produces a largest average UE rate for the updated UE group.
Razaviyayn et al (US 20120170442)(see IDS) teaches a method for operating a controller of a multiple input, multiple output communications system includes formulating an objective function according to a resource allocation for a user equipment (UE) and a mean square error expression, and updating the objective function to generate an updated resource allocation for the UE, a transmit beamforming vector to precode a transmission to the UE, and a receive beamforming vector to adjust a receiver to receive the precoded transmission. The method also includes transmitting allocation information about the resource allocation for the UE and the transmit beamforming vector to a communications controller serving the UE. 
Ohlmer et al (US 2013018875) (see IDS) teaches a technique for precoding a signal to be transmitted over a physical channel (102; 206) from a sender to a receiver is provided. As to a method aspect, a method (100) comprises the steps of receiving (104) precoding information and applying (108) a precoding matrix (W) at the sender 
Kim et al (US 20170230095) (see IDS) teaches communication method that includes determining a candidate user set including one or more Mobile Stations (MSs), for Multiple User-Multiple Input Multiple Output (MU-MIMO) transmission, transmitting beam information indicating best Base Station (BS) transmission beams of the MSs of the candidate user set to the MSs of the candidate user set, receiving Precoding Matrix Index (PMI) information indicating a PMI to be used for baseband precoding from each of the MSs of the candidate user set, the PMI information being determined based on the beam information, and transmitting a signal precoded based on the PMI information to at least one MS.
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein the joint determination of the analog precoding matrix Fp and the plurality of multi-user groups G; comprises:
/a/ optimizing a beamforming function f(F pp, Gy,..., G_) of the analog precoding
matrix Fp and the multi-user groups G, with respect to the analog precoding matrix Fp-, the multi-user groups G; being fixed;
/b/ optimizing a scheduling function g(G), Fp) of the analog precoding matrix Fp and the multi-user groups G, with respect to the multi-user groups G), a value of the analog precoding matrix Fp,- being fixed;


Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 23, 2022